       Case 4:20-cv-01390 Document 1 Filed on 04/18/20 in TXSD Page 1 of 6



                                       IN THE
                            UNITED STATES DISTRICT COURT
                             SOUTHIMN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

RODOLFO PAZ,                                     §
    Plaintiff,                                   §              CA No.______________
                                                 §
v.                                               §
                                                 §                JURY DEMANDED
UNITED PARCEL SERVICE, INC.                      §
     Defendant.                                  §


                          PLAINTIFF’S ORIGINAL COMPLAINT

                             1. PRELIMINARY STATEMENT

1.1.   Plaintiff demands a jury for any and all issues triable to a jury. This action seeks

       compensatory, liquidated and actual damages; and costs and attorney’s fees for the claims

       suffered by Plaintiff, RODOLFO PAZ, due to United Parcel Service, Inc. (hereinafter

       “Defendant” or “UPS”) taking adverse employment action against him.

1.2    Plaintiff seeks compensatory, actual, liquidated and punitive damages; and costs and

       attorney’s fees for the discrimination suffered by Plaintiff due to Defendant’s actions.

1.3    This action arises under the Americans with Disabilities Act of 1990, as amended, 42

       U.S.C. Section 12112 and the Family Medical Leave Act.


                                      2. JURISDICTION

2.1.   Jurisdiction is invoked pursuant to 28 U.S.C. § 1343(a)(4) and 28 U.S.C. § 1331.

2.2.   Costs and attorney’s fees may be awarded pursuant to 42 U.S.C. § 12205 and Rule 54,

       FRCP.

2.3.   Compensatory damages may be awarded pursuant to 42 U.S.C. § 198la(a)(1) and 42

       U.S.C. § 198la(a)(2)(b)(1).
       Case 4:20-cv-01390 Document 1 Filed on 04/18/20 in TXSD Page 2 of 6



2.4.   Punitive damages may be awarded pursuant to 42 U.S.C. § 1981a(a)(1) and 42 U.S.C. §

       1981a(a)(2)(b)(1).

                                           3. VENUE

3.1.   Venue of this action is proper in this court, pursuant to 28 U.S.C. § 1391(b), because a

       substantial part of the events or omissions giving rise to the claim occurred in this judicial

       district and Plaintiff, at all times while an employee of Defendant, resided in this judicial

       district.

                                          4. PARTIES

4.1.   Plaintiff is a former employee of Defendant and resides in Houston, Harris County,

       Texas.

4.2.   Defendant United Parcel Service, Inc. is an employer qualified to do business in Texas

       and employs more than 50 regular employees. Defendant can be served by, serving its

       Registered Agent for Service of Process, Corporation Service Company d/b/a CSC

       Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas

       78701-3218.

                                 5. STATEMENT OF FACTS

5.1    Plaintiff began his employment with UPS in December 1999 as a Hub Sorter. In April

       2008, Plaintiff was promoted to a Package Car Driver and held this position at the time of

       his termination. Unfortunately, after 19 years with UPS, Plaintiff was wrongfully

       terminated on December 18, 2018.

5.2    After approximately seventeen (17) years of successful employment with UPS, Plaintiff’s

       wife became seriously ill with a serious cardiac condition. Plaintiff’s wife had a heart

       attack in September or October 2017. Plaintiff juggled caring for his wife and two young




                                                                                                   2
      Case 4:20-cv-01390 Document 1 Filed on 04/18/20 in TXSD Page 3 of 6



      children while still working his full-time job at UPS. To ensure that he would be able to

      retain his employment while caring for his ill wife, Plaintiff submitted a request to UPS

      for FMLA leave. Plaintiff’s first FMLA leave requests were submitted and approved by

      UPS, in 2017.

5.3   Unfortunately, even though UPS was aware of Plaintiff’s wife’s disability and that he

      was on intermittent FMLA leave because of her condition, Plaintiff’s supervisor made

      negative comments about his FMLA approved absences; and Plaintiff noticed a

      heightened and unwarranted scrutiny of his work. Plaintiff’s co-workers also noticed that

      Plaintiff was often singled out and treated negatively for supposed “infractions” while

      other drivers took the same or similar actions and were not reprimanded.

5.4   Plaintiff was also told by his manager, Albert Smith, that he (Plaintiff) would get it

      through his head that his job comes first, in reference to Plaintiff being away from work

      for FMLA approved time off.

5.5   Despite the negative treatment after Plaintiff notified UPS of his wife’s disability and

      after the commencement of Plaintiff’s related FMLA leave, Plaintiff continued to work

      because he needed his job and had no intention of ending his employment; especially

      with the serious illness his wife was battling and the need for his income to support his

      family.

5.6   On October 12, 2018, Plaintiff’s current FMLA leave ended however, his wife was still

      afflicted with a serious health condition that necessitated his assistance in her care.

      Therefore, Plaintiff submitted another request for FMLA leave. Plaintiff was not aware

      that his FMLA leave had expired on October 12, 2018. However, once Plaintiff was

      made aware of this, he requested an extension of his FMLA leave and worked diligently




                                                                                             3
      Case 4:20-cv-01390 Document 1 Filed on 04/18/20 in TXSD Page 4 of 6



      to ensure that the medical certification was completed by his wife’s physician and timely

      submitted. Initially, Plaintiff had some difficulty getting to the physician and he informed

      his supervisors (including Ted Zepeda and Scott Hammond) and manager (Albert Smith)

      of this, stating that his wife’s physician performed surgeries at multiple different

      hospitals and because of that, he experienced some delay in getting the forms completed.

5.7   Plaintiff’s wife’s physician completed the FMLA medical certification and submitted it to

      Aetna, prior to his termination. Plaintiff called Aetna, spoke with a representative, and

      checked the Aetna website to confirm that his FMLA leave request had been approved.

      Plaintiff was assured by both the Aetna representative and the data contained on the

      Aetna website that the required medical certification had been received and his leave was

      approved.

5.8   UPS asserted that Plaintiff’s medical certification was not in fact received and that he

      would need to re-submit it. Plaintiff did this as requested, and when his wife checked the

      Aetna portal approximately one week prior to his termination, the data contained showed

      that Plaintiff was in fact approved for FMLA leave.

5.9   Despite Plaintiff’s diligence in ensuring that the medical certification was submitted as

      requested by UPS, assurances from Aetna that he had submitted all required

      documentation and that his leave was approved, Plaintiff was informed that he was being

      terminated. Initially, Plaintiff was told that he was being terminated for dishonesty, but

      then UPS changed its termination reason and stated Plaintiff was being terminated for

      excessive absences as well as failure to follow his supervisor’s instructions. Prior to his

      requests for FMLA leave, in his 19+ years of employment, Plaintiff was not reprimanded

      for such infractions. Plaintiff was terminated on December 12, 2018.




                                                                                                4
       Case 4:20-cv-01390 Document 1 Filed on 04/18/20 in TXSD Page 5 of 6



                                6.     CAUSES OF ACTION

6.1    The allegations in the preceding paragraphs are incorporated by reference herein.

6.2    The forgoing actions of Defendant violated the Americans with Disabilities Act. Plaintiff

       alleges that Defendant discriminated against him on the basis of his known association

       and relationship with an individual with a disability, his wife. Accordingly, Plaintiff

       asserts that his association with his wife was a factor in Defendant’s decision to end his

       employment.

6.3    Family Medical Leave Act Retaliation ̶ Based on the above facts, Defendant violated the

       Family Medical Leave Act and retaliated against Plaintiff for engaging in a protected

       activity in taking FMLA leave less than two months prior to his termination.

6.4    Family Medical Leave Act Interference ̶ Based on the above facts, Defendant violated

       the Family Medical Leave Act and interfered with Plaintiff’s leave rights under the

       FMLA. The above-described actions of Defendant were not in good faith and Defendant

       did not have reasonable grounds for believing that its acts or omissions were not

       violations of the law.

                                       7.       PRAYER

7.1.   WHEREFORE, Plaintiff prays the Court order to award such relief including the

       following:

       7.1.1. Award Plaintiff actual damages;

       7.1.2. Order Defendant to pay Plaintiff back pay and front pay and benefits;

       7.1.3. Award Plaintiff compensatory damages for mental anguish;

       7.1.4. Award Plaintiff punitive damages to be determined by the trier of fact;

       7.1.5. Grant Plaintiff pre-judgment and post-judgment interest;




                                                                                               5
Case 4:20-cv-01390 Document 1 Filed on 04/18/20 in TXSD Page 6 of 6



7.1.6. Order Defendants to pay Plaintiff’s costs and attorney’s fees in this action; and,

7.1.7. Order and grant such other relief as is proper and just.



                                                     Respectfully Submitted,


                                                     /s/ Jacques P. Leeds
                                                     Jacques P. Leeds
                                                     Federal I.D. No. 2526879
                                                     State Bar No. 24092678
                                                     Email: jacques@jleedslawfirm.com
                                                     LEEDS LAW FIRM, PLLC
                                                     700 Milam Street, Suite 1300
                                                     Houston, TX 77002
                                                     Telephone: 713-492-2906
                                                     Facsimile: 832-787-1020
                                                     Attorney-in-Charge for Plaintiff




                                                                                            6
